KRUEGER, Judge.
The conviction is for the possession of intoxicating liquor for the purpose of sale *173in a dry area. The punishment assessed is a fine of $150.
The record is before us without a statement of facts or bills of exception, in the absence of which no question has been presented for review. The information and all matters of procedure appear to be in regular form.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.